                                           Case 4:20-cv-03421-HSG Document 4 Filed 07/17/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GUILLERMO TRUJILLO CRUZ,                            Case No. 20-cv-03421-HSG
                                   8                    Plaintiff,                           ORDER OF DISMISSAL
                                   9               v.

                                  10     CHANDLER,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           On May 20, 2020, plaintiff filed this pro se civil rights action pursuant to 42 U.S.C. §
                                  14   1983. Dkt. No. 1. That same day, the Clerk of the Court informed plaintiff that this action was
                                  15   deficient because he had not paid the filing fee or submitted a complete in forma pauperis
                                  16   application. Dkt. No. 3. Plaintiff was instructed to respond within twenty-eight days of the date
                                  17   of the order. Dkt. No. 3. The deadline has passed, and plaintiff has neither paid the filing fee nor
                                  18   submitted a completed in forma pauperis application, or otherwise communicated with the Court.
                                  19   The Court therefore DISMISSES this action without prejudice. Because this dismissal is without
                                  20   prejudice, plaintiff may move to reopen the action. Any such motion must contain a complete in
                                  21   forma pauperis application, i.e., an application with the required certified copy of the plaintiff’s
                                  22   inmate trust account statement for the last six months. The Clerk shall enter judgment and close
                                  23   the file.
                                  24           IT IS SO ORDERED.
                                  25   Dated: 7/17/2020
                                  26                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  27                                                    United States District Judge
                                  28
